Ms. Chief Justice Quiñones
delivered the opinion of the •court.
*493Baron dn Laurence D’Oiselay, through, his manager and general attorney in fact, Alberto de Baroncelli, brought an action in the Municipal Court of Lares against Juan Arbona, a resident of that place, for the recovery of $447 which he owed him for the rental for five years past due and unpaid of two tracts of land of his property which he had leased him..
The hearing having been had, the defendant, Juan Arbona, was adjudged to pay the sum claimed with the costs; and the. latter having appealed from this judgment to the District Court of Aguadilla, as the respondent, Baron du Laurence D’Oiselay, failed to enter an appearance on the day set by the. court for the hearing, at the petition of the appellant the court directed a judgment of nonsuit to be entered, considering the same to be comprised under the provisions of section 192, subdivision 3, of the Code of Civil Procedure in force.
On this ground Baron du Laurence D’Oiselay, through his counsel, Rafael López Landrón, made application to this'. Supreme Court for a. writ of certiorari, alleging that the proceedings in the District Court of Aguadilla were erroneous', and believing that he was without an}7- other legal remedy to-obtain the amendment of the error committed by the said1 court, in considering the case to be comprised under the provisions of the third subdivision of section 192 of the Code of Civil Procedure and entering a judgment of nonsuit. But as this order of the District Court of Aguadilla was appealable, to this Supreme Court, inasmuch as it is included in the second subdivision of section 295 of the said Code of Civil Procedure, and the amount involved exceeding that fixed for determining the jurisdiction of this court of the appeals referred to in the second subdivision of said section of the Code, in accordance with the provisions of the Act of the Legislative* Assembly of this Island of March 9, 1905; for all these reasons the undersigned is of the opinion that the applicant having an adequate remedy to obtain the amendment of the error which the District Court of Aguadilla may have committed in making the order in question, and the extraordinary rem-*494ecly of a writ of certiorari not being proper in this case, as it lies only in the absence of any ordinary remedy, as the Supreme Court has held in a number of cases, the application of Baron du Laurence D’Oiselay should be denied, with the costs against the petitioner.

Dismissed.

Justices Hernández, Higueras, MacLeary and Wolf concurred.